Citation Nr: 1637381	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-01 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of cerebrovascular accident to include expressive aphasia.

2.  Entitlement to an initial disability rating in excess of 10 for hypertension (claimed as high blood pressure).

3. Entitlement to an initial compensable rating for right ear sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972 and from January 1973 to March 1989 in the United States Army.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Board hearing in June 2016.  At the hearing, the Veteran submitted additional evidence and waived initial RO review.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Cerebrovascular Accident, Including Expressive Aphasia

The Veteran contends that the residuals of his 2007 cerebrovascular accident are more disabling than currently rated.  Specifically, the Veteran's spouse has reported that the Veteran continues to have difficulty in speaking and with numbers.  See June 2016 Board Hearing.  Furthermore, she also reported that the Veteran has problems with concentration and memory.  Id.

The Board finds that additional development is required for additional development.  An April 2016 statement from the Veteran's private physician indicates that the Veteran is being currently treated for the secondary effects caused by his multiple strokes.  However, records from this private healthcare provider have not been associated with the file.  As such, these records should be obtained on remand so that the Board's decision is fully informed.

Hypertension

The Veteran contends that his service-connected hypertension warrants a higher rating than initially assigned.  Specifically, he reports that he is on high dosages of medication for his hypertension.  See January 2016 VA Form 9.  

As noted above, the record indicates that the Veteran is being treated for his hypertension by a private physician.  See April 2016 statement.  The record before the Board includes blood pressure readings from the Veteran's period of active duty, and readings taken during his June 2010 and April 2015 VA examinations.  Any private treatment that includes blood pressure readings would be relevant to the Board's assessment of the Veteran's claim.  As such, these private treatment records should be obtained.

Right Ear Hearing Loss

The Veteran contends that the hearing loss he experiences in his right ear is worse than currently rated.  In particular, in his June 2016 Hearing before the Board, the Veteran reported that his hearing has gotten worse since his last VA examination in April 2015.  The Veteran's spouse indicated that the Veteran has to keep his television pretty loud and that she often has to repeat herself in order to be heard by the Veteran.  As such, the Board finds that this evidence suggests a possible worsening in the Veteran's disability, and the Veteran should be afforded a new VA examination to assess the current extent and severity of his right ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all private medical providers who have treated him for the residuals of his strokes and his hypertension.  After receiving this information and any necessary releases, contact the named medical providers and obtain any outstanding copies of pertinent medical treatment which are not already associated with the claim file, to specifically include any treatment records from the Sierra Providence Medical Partners.

2.  Obtain any relevant VA treatment records that have not already been associated with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his right ear hearing loss.  The entire claims file should be reviewed by the examiner.  An explanation should be provided for any opinion reached by the examiner.

4.  Finally, after conducting any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

